Approved by Board: May 20, 2004
Approved by Stockholders: _______

PHARMACEUTICAL FORMULATIONS, INC.
2004 STOCK OPTION PLAN

           1. Purpose. The purpose of this Stock Option Plan is to advance the
interests of the Corporation by encouraging and enabling the acquisition of a
larger personal proprietary interest in the Corporation by directors, employees
and consultants of the Corporation and its Subsidiaries upon whose judgment and
keen interest the Corporation is largely dependent for the successful conduct of
its operations. It is anticipated that the acquisition of such proprietary
interest in the Corporation will stimulate the efforts of such directors,
employees and consultants on behalf of the Corporation and its Subsidiaries and
strengthen their desire to remain with the Corporation and its Subsidiaries. It
is also expected that the opportunity to acquire such a proprietary interest
will enable the Corporation and its Subsidiaries to attract desirable personnel,
directors and consultants.

           2. Definitions. When used in this Plan, unless the context otherwise
requires:

          a) "Board of Directors" shall mean the Board of Directors of the
Corporation, as constituted at any time.


          b) "Chairman of the Board" shall mean the person who at the time shall
be Chairman of the Board of Directors.


          c) "Committee" shall mean the Committee hereinafter described in
Section 3.


          d) "Corporation" shall mean Pharmaceutical Formulations, Inc..


          e) "Fair Market Value" on a specified date shall mean (a) the closing
price at which one Share was traded on the stock exchange, if any, on which
Shares are primarily listed on that date (but if no Shares were traded on such
date, then on the last previous date on which a Share was so traded), (b) the
last sale price in an over-the-counter market, if any, on which Shares are
quoted and such information is available from The Nasdaq Stock Market, Inc., OTC
Bulletin Board, Pink Sheets or other comparable information source (but if no
last sale price is available on such date, then on the last previous date for
which such information is available if reasonably current), or (c) the value of
a Share as established by the Committee for that date using a valuation method
that results in a reasonable estimate of fair value if the Shares are not listed
on an exchange or quoted on an over-the-counter market or reasonably current
sale information is not available.


          f) "Options" shall mean the stock options granted pursuant to this
Plan.


          g) "Plan" shall mean this Pharmaceutical Formulations, Inc. 2004 Stock
Option Plan, as adopted by the Board of Directors on 20, 2004, as such Plan from
time to time may be amended.


          h) "Share" shall mean a common share of the Corporation.


          i) "Subsidiary" shall mean any corporation 50% or more of whose stock
having general voting power is owned by the Corporation, or by another
Subsidiary as herein defined, of the Corporation.


           3. Committee. The Plan shall be administered by a Committee which
shall consist of two or more directors of the Corporation, each of whom shall be
a "Non-Employee Director" within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the "Exchange Act") and an "outside director"
within the meaning of Section 162 (m) of the Internal Revenue Code of 1986, as
amended (the "Internal Revenue Code"), to the extent that such persons are
available to serve (and at any time when there are not at least two of such
persons, the Board of Directors shall function as the Committee). The members of
the Committee shall be selected by the Board of Directors. Any member of the
Committee may resign by giving written notice thereof to the Board of Directors,
and any member of the Committee may be removed at any time, with or without
cause, by the Board of Directors. If, for any reason, a member of the Committee
shall cease to serve, the vacancy shall be filled by the Board of Directors. The
Committee shall establish such rules and procedures as are necessary or
advisable to administer the Plan.

           4. Participants. The class of persons who are potential recipients of
Options granted under this Plan consist of the (i) employees of the Corporation
or a Subsidiary, as determined by the Committee in its sole discretion; (ii)
directors of the Corporation or a Subsidiary who are not also employees of the
Corporation or a Subsidiary, as determined by the Board of Directors in its sole
discretion and (iii) consultants to the Corporation or a Subsidiary, as
determined by the Committee or the Board of Directors in its sole discretion.
Notwithstanding any other provision of the Plan to the contrary, all
determinations with respect to any Option granted to a director of the
Corporation or a Subsidiary who is not also an employee of the Corporation or a
Subsidiary shall be made by the Board of Directors, and with respect to any such
Option all references in the Plan to the Committee shall be deemed to refer to
the Board of Directors.

           5. Shares. Subject to the provisions of Section 14, the aggregate
number of Shares which may be the subject of Options granted under this Plan
shall be 5,000,000 Shares, which may be either Shares held in treasury or
authorized but unissued Shares. The maximum number of Shares which may be the
subject of Options granted to any individual during any calendar year shall not
exceed 300,000 Shares. If the Shares that would be issued or transferred
pursuant to any Option are not issued or transferred and cease to be issuable or
transferable for any reason, the number of Shares subject to such Option will no
longer be charged against the limitation provided for herein and may again be
made subject to Options; provided, however, that with respect to any Option
granted to any person who is a "covered employee" as defined in Section 162(m)
of the Code and the regulations promulgated thereunder that is canceled or
repriced, the number of Shares subject to such Option shall continue to count
against the maximum number of Shares which may be the subject of Options granted
to such person and such maximum number of Shares shall be determined in
accordance with Section 162(m) of the Code and the regulations promulgated
thereunder.

           6. Grant of Options. The number of Options to be granted to any
individual shall be determined by the Committee in its sole discretion. The
Committee may condition the grant of any Option on the surrender of any option
under this or any other plan.

          At the time an Option is granted, the Committee may, in its sole
discretion, designate whether such Option (a) is to be considered as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code (provided that it meets the requirements of such section), or (b) is not to
be treated as an incentive stock option for purposes of this Plan and the
Internal Revenue Code. No Option which is intended to qualify as an incentive
stock option shall be granted under this Plan to any individual who, at the time
of such grant, is not an employee of the Corporation or a Subsidiary.

          Notwithstanding any other provision of this Plan to the contrary, to
the extent that the aggregate Fair Market Value (determined as of the date an
Option is granted) of the Shares with respect to which Options which are
designated as incentive stock options, and any other incentive stock options,
granted to an employee (under this Plan, or any other incentive stock option
plan maintained by the Corporation or any Subsidiary that meets the requirements
of Section 422 of the Internal Revenue Code) first become exercisable in any
calendar year exceeds $100,000, such Options shall be treated as Options which
are not incentive stock options. Options with respect to which no designation is
made by the Committee shall be deemed to be incentive stock options to the
extent that the $100,000 limitation described in the preceding sentence and any
other requirement of Section 422 of the Internal Revenue Code is met. This
paragraph shall be applied by taking options into account in the order in which
they are granted.

          To qualify as an incentive stock option, the Internal Revenue Code
imposes certain additional limitations, including limitations on disposition of
Shares and on the period of time after termination of employment in which the
option may be exercised; if the grant when made does not satisfy such
conditions, the grant is later amended inconsistent with these standards or
action taken by the Option holder is inconsistent with these standards, such
Options may lose incentive stock option treatment.

          If any Option shall expire, be canceled or terminate for any reason
without having been exercised in full, the unpurchased Shares subject thereto
may again be made subject to Options under the Plan.

          Nothing herein contained shall be construed to prohibit the issuance
of Options at different times to the same employee, director or consultant.

          An agreement evidencing the grant of an Option (an “Option Agreement”)
shall be signed by the Chairman of the Board of Directors or the President or a
Vice President of the Corporation, and shall be countersigned by each person to
whom an Option is granted. The form of agreement for an Option shall be in the
form attached hereto as Exhibit A with respect to an incentive stock option, in
the form attached hereto as Exhibit B with respect to a non-qualified stock
option granted to an employee or consultant and in the form attached hereto as
Exhibit C with respect to a non-qualified stock option granted to a director who
is not also an employee.

           7. Price. The price per Share of the Shares to be purchased pursuant
to the exercise of any Option shall be determined by the Committee at the time
of grant; provided, however, that the purchase price per share of the Shares to
be purchased pursuant to the exercise of an Option which is intended to be an
incentive stock option shall not be less than the Fair Market Value of a Share
on the day on which the Option is granted.

           8. Duration of Options. The duration of any Option granted under this
Plan shall be determined by the Committee in its sole discretion at the time of
grant; provided, however, that no Option which is intended to be an incentive
stock option shall remain in effect for a period of more than ten years from the
date upon which the Option is granted.

           9. Ten Percent Shareholders. Notwithstanding any other provision of
this Plan to the contrary, no Option which is intended to qualify as an
incentive stock option may be granted under this Plan to any employee who, at
the time the Option is granted, owns shares possessing more than ten percent of
the total combined voting power or value of all classes of stock of the
Corporation, unless the exercise price under such Option is at least 110% of the
Fair Market Value of a Share on the date such Option is granted and the duration
of such Option is no more than five years.

           10. Consideration for Options. The Corporation shall obtain such
consideration for the grant of an Option as the Committee in its discretion may
request.

           11. Restrictions on Transferability of Options. Options shall not be
transferable otherwise than by will or by the laws of descent and distribution
or as provided in this Section 11. Notwithstanding the preceding, the Committee
may, in its discretion, authorize a transfer of all or a portion of any Option,
other than an Option which is intended to qualify as an incentive stock option,
by such holders who are or were executive officers of the Corporation (as such
officers are determined from time to time by the Board of Directors of the
Corporation) or directors of the Corporation to (i) the spouse, children,
stepchildren, grandchildren or other family members of the initial holder
("Family Members"), (ii) a trust or trusts for the exclusive benefit of such
Family Members or (iii) such other persons or entities which the Committee may
permit; provided, however, that subsequent transfers of such Options shall be
prohibited except by will or the laws of descent and distribution. Any transfer
of such an Option shall be subject to such terms and conditions as the Committee
shall approve, including that such Option shall continue to be subject to the
terms and conditions of the Option and of the Plan as amended from time to time.
The events of termination of employment or service under Section 13 shall
continue to be applied with respect to the initial holder, following which a
transferred Option shall be exercisable by the transferee only to the extent and
for the periods provided pursuant to Section 13. An Option which is intended to
qualify as an incentive stock option shall not be transferable otherwise than by
will or by the laws of descent and distribution and shall be exercisable during
the holder's lifetime only by the holder thereof.

           12. Exercise of Options. An Option, after the grant thereof, shall be
exercisable by the holder at such rate and times as may be determined by the
Committee. The Committee shall determine the nature and extent of the
restrictions, if any, to be imposed on the exercise of the Option and/or on the
Shares which may be purchased under each Option.

          Notwithstanding the foregoing, all or any part of any remaining
unexercised Option granted to any person may be exercised in the following
circumstances (but in no event prior to approval of the Plan by shareholders as
provided in Section 18 or after the expiration of the Option): (a) upon the
occurrence of such special circumstance or event as in the opinion of the
Committee merits special consideration, or (b) if, while the holder is employed
by, or serving as a director of or consultant to, the Corporation or a
Subsidiary, there occurs a Change in Control. For purposes of this Plan, a
“Change in Control” shall be deemed to have occurred if (i) any “person” or
group of “persons” (as the term “person” is used in Sections 13(d) and 14(d) of
the Exchange Act (“Person”), acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such Person) the
beneficial ownership, directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the then outstanding
securities of the Corporation; (ii) during any period of twelve months,
individuals who at the beginning of such period constitute the Board of
Directors, and any new director whose election or nomination was approved by the
directors in office who either were directors at the beginning of the period or
whose election or nomination was previously so approved, cease for any reason to
constitute at least a majority thereof; (iii) a Person acquires beneficial
ownership of stock of the Corporation that, together with stock held immediately
prior to such acquisition by such Person, possesses more than 50% of the total
fair market value or total voting power of the stock (“50% Ownership”) of the
Corporation, unless the additional stock is acquired by a Person possessing,
immediately prior to such acquisition, beneficial ownership of 40% or more of
the Common Stock; or (iv) a Person acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition by such
Person) assets from the Corporation that have a total fair market value equal to
or more than one-third of the total fair market value of all of the assets of
the Corporation immediately prior to such acquisition. Notwithstanding the
foregoing, for purposes of clauses (i) and (ii), a Change in Control will not be
deemed to have occurred if the power to control (directly or indirectly) the
management and policies of the Corporation is not transferred from a Person to
another Person; and for purposes of clause (iv), a Change in Control will not be
deemed to occur if the assets of the Corporation are transferred: (A) to a
shareholder in exchange for his or her stock, (B) to an entity in which the
Corporation has (directly or indirectly) 50% Ownership, or (C) to a Person that
has (directly or indirectly) at least 50% ownership of the Corporation with
respect to its stock outstanding, or to any entity in which such Person
possesses (directly or indirectly) 50% Ownership.

          An Option shall be exercised by the delivery of a written notice duly
signed by the holder thereof to such effect (“Exercise Notice”), together with
full purchase price of the Shares purchased pursuant to the exercise of the
Option, to the Chairman of the Board or an officer of the Corporation appointed
by the Chairman of the Board for the purpose of receiving the same. Payment of
the full purchase price shall be made as follows: in cash or by check payable to
the order of the Corporation; by delivery to the Corporation of Shares which
shall be valued at their Fair Market Value on the date of exercise of the Option
(provided, that a holder may not use any previously owned Shares unless the
holder has beneficially owned such Shares for at least six months); or by such
other methods as the Committee may permit from time to time.

          Within a reasonable time after the exercise of an Option and receipt
of payment of the purchase price (including collection of checks), the
Corporation shall cause to be delivered to the person entitled thereto, a
certificate for the Shares purchased pursuant to the exercise of the Option. If
the Option shall have been exercised with respect to less than all of the Shares
subject to the Option, the Corporation shall note in the Corporation’s records
or on a copy of the Option Agreement the number of Shares with respect to which
the Option remains available for exercise.

           13. Termination of Employment or Service. All or any part of any
Option, to the extent unexercised, shall terminate immediately (i) in the case
of an employee, upon the cessation or termination for any reason of the Option
holder's employment by the Corporation and all Subsidiaries, or (ii) in the case
of a director of the Corporation or a Subsidiary who is not also an employee of
the Corporation or a Subsidiary or in the case of a consultant to the
Corporation or a Subsidiary, upon the holder's ceasing to serve as a director of
or consultant to (as the case may be) the Corporation or a Subsidiary, except
that in either case under clause (i) or (ii) above, the Option holder shall have
three months following the cessation of the holder's employment with the
Corporation and Subsidiaries or his service as a director of or consultant to
the Corporation or a Subsidiary, as the case may be, and no longer, to exercise
any unexercised Option that the holder could have exercised on the day on which
such employment, or service as a director or consultant, terminated; provided,
however, that such exercise must be accomplished prior to the expiration of the
term of such Option and provided, further, that if the cessation of employment
or service as a director or consultant is due to disability (to an extent and in
a manner as shall be determined in each case by the Committee in its sole
discretion) or to death, the Option holder or the representative of the Estate
or the heirs of a deceased Option holder shall have the privilege of exercising
the Options which are then vested and exercisable but unexercised at the time of
such disability or death, at any time within one year after the Option holder's
disability or death, as the case may be, but prior to the expiration of the term
of such Option. Notwithstanding the foregoing or any other provision of the Plan
to the contrary, with respect to any Option, the Committee may determine, in its
sole discretion, at the time of grant, to permit such Option to be exercised for
such period extending beyond the three-month and one-year periods specified
above as the Committee deems appropriate, but in no event beyond the expiration
of the term of such Option. If the employment or service of any Option holder
with the Corporation or a Subsidiary shall be terminated because of the Option
holder's violation of the duties of such employment or service with the
Corporation or a Subsidiary as such holder may from time to time have, the
existence of which violation shall be determined by the Committee in its sole
discretion (which determination by the Committee shall be conclusive), all
unexercised Options of such Option holder shall terminate immediately upon such
termination of the holder's employment or service with the Corporation and all
Subsidiaries, and an Option holder whose employment or service with the
Corporation and Subsidiaries is so terminated, shall have no right after such
termination to exercise any unexercised Option that such holder might have
exercised prior to the termination of employment or service with the Corporation
and Subsidiaries.

          Nothing contained herein or in the Option agreement shall be construed
to confer on any employee, director or consultant any right to be continued in
the employ of the Corporation or any Subsidiary or as a director of or
consultant to the Corporation or a Subsidiary or derogate from any right of the
Corporation and any Subsidiary to request the resignation of or discharge any
employee, director or consultant (without or with pay), at any time, with or
without cause.

           14. Adjustment of Optioned Shares. If prior to the complete exercise
of any Option there shall be declared and paid a stock dividend upon the common
stock of the Corporation or if the common stock of the Corporation shall be
split up, the Option, to the extent that it has not been exercised, shall
entitle the holder thereof upon the future exercise of the Option to such number
and kind of securities or other property subject to the terms of the Option to
which such holder would have been entitled had such holder actually owned the
Shares subject to the unexercised portion of the Option at the time of the
occurrence of such stock dividend or split-up; and the aggregate purchase price
upon the future exercise of the Option shall be the same as if the originally
optioned Shares were being purchased thereunder. Any fractional shares or
securities payable upon the exercise of the Option as a result of such
adjustment shall be payable in cash based upon the Fair Market Value of such
shares or securities at the time of such exercise. If any such event should
occur, the number of Shares with respect to which Options remain to be issued,
or with respect to which Options may be reissued, shall be adjusted in a similar
manner. In the event of a conversion, exchange, reclassification, substitution,
recapitalization, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
outstanding Shares, the Committee may make such equitable adjustments to the
number of Shares and the class of shares available hereunder or to any
outstanding Options as it shall deem appropriate to prevent dilution or
enlargement of rights.

           15. Issuance of Shares and Compliance with Securities Act. The
Corporation may postpone the issuance and delivery of Shares upon any exercise
of an Option until (a) the admission of such Shares to listing on any stock
exchange on which Shares of the Corporation of the same class are then listed,
and (b) the completion of such registration or other qualification of such
Shares under any State or Federal law, rule or regulation as the Corporation
shall determine to be necessary or advisable. Any person exercising an Option
shall make such representations and furnish such information as may, in the
opinion of counsel for the Corporation, be appropriate to permit the
Corporation, in the light of the then existence or non-existence with respect to
such Shares of an effective Registration Statement under the Securities Act of
1933, as from time to time amended (the "Securities Act"), to issue the Shares
in compliance with the provisions of the Securities Act or any comparable act.
The Corporation shall have the right, in its sole discretion, to legend any
Shares which may be issued pursuant to the exercise of an Option, or may issue
stop transfer orders in respect thereof.

           16. Income Tax Withholding. If the Corporation or a Subsidiary shall
be required to withhold any amounts by reason of any national, state or local
tax rules or regulations in respect of the issuance of Shares pursuant to the
exercise of such Option, the Corporation or the Subsidiary shall be entitled to
deduct and withhold such amounts from any cash payments to be made to the holder
of such Option. In any event, the holder shall make available to the Corporation
or Subsidiary, promptly when requested by the Corporation or such Subsidiary,
sufficient funds to meet the requirements of such withholding; and the
Corporation or Subsidiary shall be entitled to take and authorize such steps as
it may deem advisable in order to have such funds made available to the
Corporation or Subsidiary out of any funds or property due or to become due to
the holder of such Option, including, without limitation, by withholding a
portion of the Shares otherwise to be delivered upon such exercise, the Fair
Market Value of which is equal to the minimum statutory withholding amount.

           17. Administration and Amendment of the Plan. Except as hereinafter
provided, the Board of Directors or the Committee may at any time withdraw or
from time to time amend the Plan as it relates to, and the terms and conditions
of, any Options not theretofore granted, and the Board of Directors or the
Committee, with the consent of the affected holder of an Option, may at any time
withdraw or from time to time amend the Plan as it relates to, and the terms and
conditions of, any outstanding Option. Notwithstanding the foregoing, any
amendment by the Board of Directors or the Committee which would increase the
number of Shares issuable under Options granted pursuant to the Plan or to any
individual during any calendar year or change the class of persons to whom
Options may be granted shall be subject to the approval of the shareholders of
the Corporation within one year of such amendment.

          Determinations of the Committee as to any question which may arise
with respect to the interpretation of the provisions of the Plan and Options
shall be final. The Committee may authorize and establish such rules,
regulations and revisions thereof not inconsistent with the provisions of the
Plan, as it may deem advisable to make the Plan and Options effective or provide
for their administration, and may take such other action with regard to the Plan
and Options as it shall deem desirable to effectuate their purpose.

          The Committee may employ such legal counsel, consultants and agents as
it may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent

           18. No Rights as Shareholder. The Option holder shall have no rights
as a shareholder of the Corporation with respect to any Shares subject to an
Option prior to the date of issuance to such Option holder of a certificate or
certificates for such shares.

           19. No Right to Continued Employment. The Options granted under this
Plan shall not confer upon the Option holder any right with respect to
continuance of employment by the Corporation or a Subsidiary, nor shall it
interfere in any way with the right of the Corporation or a Subsidiaryto
terminate the Option holder's employment at any time.

           20. Effective Date. This Plan is conditioned upon its approval by the
shareholders of the Corporation on or before April 19, 2005, at any special or
annual meeting of the shareholders of the Corporation, except that this Plan is
adopted and approved by the Board of Directors effective April 20, 2004, to
permit the grant of Options prior to the approval of the Plan by the
shareholders of the Corporation as aforesaid. If this Plan is not approved by
the shareholders of the Corporation within the time period noted above, this
Plan and any Options granted hereunder shall be void and of no force or effect.

           21. Final Issuance Date. No Option shall be granted under the Plan
after April 19, 2014.

Exhibit A
Form of Agreement for Incentive Stock Options

OPTION AGREEMENT (No. I-___)
INCENTIVE STOCK OPTION
(Non-Assignable)
To Purchase _____________ Shares of Common Stock of
PHARMACEUTICAL FORMULATIONS, INC.
Issued Pursuant to the Pharmaceutical Formulations, Inc.
2004 Stock Option Plan

          THIS CERTIFIES that on ________________, 20__,
__________________________ (the “Holder”) was granted an option (“Option”), to
purchase at the Option price of $_________ per share all or any part of
_____________ fully paid and non-assessable shares of Common Stock, p.v. $.08
(the “Shares”) of Pharmaceutical Formulations, Inc. (“Corporation”), upon and
subject to the following terms and conditions.

           This Option shall expire on _________________, 20__.

          This Option may be exercised or surrendered during the Holder’s
lifetime only by the Holder. This Option shall not be transferable by the Holder
otherwise than by will or by the laws of descent and distribution.

          Except as otherwise provided in the Pharmaceutical Formulations, Inc.
2004 Stock Option Plan (the “Plan”), this Option shall be exercisable as
follows: [insert vesting schedule1 ; post-termination exercise period .2] In no
event, however, may this Option be exercised after the Option’s expiration date.

__________

1 E.g.: “No part of the Option may be exercised until Optionee has remained in
the continuous employ of the Corporation, or of a subsidiary of the Corporation
as defined in the Plan (a "Subsidiary"), for a period of one year from the date
hereof. The Option may be exercised, to the extent otherwise exercisable by its
terms, in five equal annual cumulative installments with the first installment
occurring on the first anniversary date of the Agreement; provided, however,
that no options granted to executive officers, directors and beneficial owners
of more than ten percent of any class of the Corporation's equity securities may
be exercised in part or in full prior to six months from the date of grant of
the Option. Notwithstanding the foregoing, all or any part of any remaining
unexercised Option may be exercised in the circumstances as described in the
Plan.”

2 E.g.: “ (1) If the Holder dies while an employee of the Corporation or a
Subsidiary, the Holder’s Option may be exercised to the extent that the Holder
could have done so at the date of his or her death by the person or persons to
whom the Holder's rights under the Option pass by will or applicable law, or if
no such person has such right, by the Holder's executors or administrators, at
any time, or from time to time, within one year after the date of the Holder's
death. (2) If the Holder’s employment by the Corporation or a Subsidiary shall
terminate because of the Holder's permanent disability, the Holder may exercise
his or her Option, to the extent that he or she could have done so at the date
of termination of employment, at any time, or from time to time, within one year
of such determination. (3) If the Holder’s employment by the Corporation or a
Subsidiary shall terminate for any reason other than death or permanent
disability as aforesaid, the Holder may exercise his or her Option, to the
extent that he or she could have done so at the date of termination of
employment, at any time, or from time to time, within three months of the date
of termination of employment. (4) Notwithstanding anything in this Agreement to
the contrary, if the Holder's employment is terminated because of the Holder's
violation of the duties of such employment by the Corporation or a Subsidiary as
such person may from time to time have, the existence of which violation shall
be determined by the Committee in its sole discretion (which determination by
the Committee shall be conclusive), all unexercised Options of the Holder shall
terminate immediately upon such termination of the Holder's employment by the
Corporation and all Subsidiaries, and the Holder shall have no right after such
termination to exercise any unexercised Option which such employee might have
exercised prior to the termination of employment by the Corporation and
Subsidiaries.”

Note that if, the post-termination exercise period extends beyond the
three-month and one-year periods, then also add the following: “In the event the
Option is exercised more than three months after the Holder’s termination of
employment for reasons other than death or disability, or more than one year
after the Holder’s termination of employment due to the Holder’s disability,
then the Option, to the extent so exercised, shall be deemed not to be an
incentive stock option.”

          The Option and this Option Agreement are issued pursuant to and are
subject to all of the terms and conditions of the Plan, the terms and conditions
of which are hereby incorporated by reference and a copy of which is attached to
this Agreement. A determination of the Committee under the Plan as to any
questions which may arise with respect to the interpretation of the provisions
of the Option and of the Plan shall be final. The Committee may authorize and
establish such rules, regulations and revisions thereof not inconsistent with
the provisions of the Plan, as it may deem advisable.

          WITNESS the signature of the Corporation’s duly authorized officer. By
countersigning below, the Holder acknowledges the Holder's agreement to be bound
by the terms of the Plan and of this Agreement.

Dated: _______________________, 20__.

PHARMACEUTICAL FORMULATIONS, INC.


By: _________________________
       Name/Title:


Acknowledged and agreed:

                                                                            
     Holder

Exhibit B
Form of Agreement for Employees' and Consultants' Non-Qualified Options

OPTION AGREEMENT (No. NQ-__)
NON-QUALIFIED STOCK OPTION
To Purchase _____________ Shares of Common Stock of
PHARMACEUTICAL FORMULATIONS, INC.
Issued Pursuant To The Pharmaceutical Formulations, Inc.
2004 Stock Option Plan

          THIS CERTIFIES that on ________________, 20__, ____________________
(the “Holder”) was granted an option (“Option”), which is not an incentive stock
option, to purchase at the Option price of $_________ per share all or any part
of _____________ fully paid and non-assessable shares of Common Stock, p.v. $.08
(the “Shares”), of Pharmaceutical Formulations, Inc. (“Corporation”), upon and
subject to the following terms and conditions.

           This Option shall expire on _________________, 20__.

          This Option shall not be transferable by the Holder otherwise than by
will or by the laws of descent and distribution or as provided pursuant to the
Pharmaceutical Formulations, Inc. 2004 Stock Option Plan (the “Plan”).

          Except as otherwise provided in the Plan, this Option shall be
exercisable as follows: [insert vesting scheduleand post-termination exercise
period ].3 In no event, however, may this Option be exercised after the Option’s
expiration date.

3 See footnotes to Exhibit A – EXCEPT THAT REFERENCES TO "EMPLOYMENT" SHOULD
REFER TO EMPLOYMENT OR SERVICES.

          The Option and this Option Agreement are issued pursuant to and are
subject to all of the terms and conditions of the Plan, the terms and conditions
of which are hereby incorporated by reference and a copy of which is attached to
this agreement. A determination of the Committee under the Plan as to any
questions which may arise with respect to the interpretation of the provisions
of the Option and of the Plan shall be final. The Committee may authorize and
establish such rules, regulations and revisions thereof not inconsistent with
the provisions of the Plan, as it may deem advisable.

          WITNESS the signature of the Corporation’s duly authorized officer. By
countersigning below, the Holder acknowledges the Holder's agreement to be bound
by the terms and conditions of the Plan and of this Agreement.

Dated: _______________________, 20__.

PHARMACEUTICAL FORMULATIONS, INC.


By: _________________________
       Name/Title:


Acknowledged and agreed:

                                                                            
     Holder

Exhibit C
Form of Agreement for Non-Employee Directors' Options

OPTION AGREEMENT (No. NQ-__)
NON-QUALIFIED STOCK OPTION
To Purchase _____________ Shares of Common Stock of
PHARMACEUTICAL FORMULATIONS, INC.
Issued Pursuant to the Pharmaceutical Formulations, Inc.
2004 Stock Option Plan

          THIS CERTIFIES that on ________________, 20__, _____________________
(the “Holder”) was granted an option (“Option”), which is not an incentive stock
option, to purchase at the Option price of $_________ per share all or any part
of _____________ fully paid and non-assessable shares of Common Stock, p.v. $.08
(the “Shares”), of Pharmaceutical Formulations, Inc. (“Corporation”), upon and
subject to the following terms and conditions.

           This Option shall expire on _________________, 20__.

          This Option shall not be transferable by the Holder otherwise than by
will or by the laws of descent and distribution or as provided pursuant to the
Pharmaceutical Formulations, Inc. 2004 Stock Option Plan (the “Plan”).

          Except as otherwise provided in the Plan, this Option shall be
exercisable as follows: [insert vesting schedule; also insert post-termination
exercise period ].4 In no event, however, may this Option be exercised after the
Option’s expiration date.

4 See footnotes to Exhibit A – EXCEPT THAT REFERENCES TO "EMPLOYMENT" SHOULD
REFER TO SERVICE.

          The Option and this Option Agreement are issued pursuant to and are
subject to all of the terms and conditions of the Plan, the terms and conditions
of which are hereby incorporated by reference and a copy of which is attached to
this Agreement. A determination of the Board of Directors of the Corporation as
to any questions which may arise with respect to the interpretation of the
provisions of the Option and of the Plan shall be final. The Board of Directors
of the Corporation may authorize and establish such rules, regulations and
revisions thereof not inconsistent with the provisions of the Plan, as it may
deem advisable.

          WITNESS the signature of the Corporation’s duly authorized officer. By
countersigning below, the Holder acknowledges the Holder's agreement to be bound
by the terms and conditions of the Plan and of this Agreement.

Dated: _______________________, 20__.

PHARMACEUTICAL FORMULATIONS, INC.


By: _________________________
       Name/Title:


Acknowledged and agreed:

                                                                            
     Holder